Name: Commission Regulation (EEC) No 2878/88 of 16 September 1988 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 9 . 88 Official Journal of the European Communities No L 260/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2878/88 of 16 September 1988 on the supply of various lots of skimmed-milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organi ­ zations 23 071 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the. Annexes . Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p . 1 . 0 OJ No L 168 , 1 . 7. 1988 , p . 7 . (') OJ No L 136, 26 . 5 . 1987, p . 1 . (4) OJ No L 204, 25 . 7 . 1987, p. 1 . No L 260/2 Official Journal of the European Communities 20 . 9 . 88 ANNEX I LOT A 1 . Operation No (') : 679/88  Commission Decision of 27 April 1987 2. Programme : 1988 3 . Recipient : Sudan Food Aid National Administration (FANA), Ministry of Finance and Economic Plan ­ ning, PO Box 735, Khartoum, telex 324, telegraphic address : MAONAT 4. Representative of the recipient (3) : Ambassade de la RÃ ©publique du Soudan , avenue F. Roosevelt, 1 24, B- 1 050 Bruxelles, tel . 647 94 94 5 . Place or country of destination : Sudan 6. Product to be mobilized : skimmed-milk powder 7 . Characteristics and quality of the goods (2) (6) Ã ) (8) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1.A.1 and I.1.A.2) 8 . Total quantity : 600 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kilograms and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1.A.3 and I.1.A.4) Supplementary markings on the packaging : 'ACTION No 679/88 / SKIMMED-MILK POWDER Ã  GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO THE SUDAN' and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1A.4) 11 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder must be carried out after the award of the supply 1 2 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Port Sudan 16. Address of the warehouse and, if appropriate , port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 October to 2 November 1988 18 . Deadline for the supply : 2 December 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19 October to 15 November 1988 (c) deadline for the supply : 16 December 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire , a 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Brussels ; telex AGREC 22037 B 25 . Refund payable on request by the successful tenderer (') : Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (OJ No L 236, 26 . 8 . 1988 , p . 30) 20 . 9 . 88 Official Journal of the European Communities No L 260/3 LOT B 1 . Operation No (') : 704/88  Commission Decision of 21 April 1988 2. Programme : 1988 3 . Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145 Rome, telex 626675 WFP I 4. Representative of the recipient ^) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Jordan 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) Ã ) (8) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1.A.1 and I.1.A.2) 8 . Total quantity : 50 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kilograms and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1Ã .3 and I.1Ã .4) Supplementary markings on packaging : 'ACTION No 704/88 / JORDAN 0242202 / ACTION OF THE WORLD FOOD PROGRAMME / AQABA' and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1A.4) 11 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender 1 2 . Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 10 to 30 October 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tendering 20 . Date of expiry of the period allowed for submission . of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment : 24 October to 13 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend. BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Bruxelles, telex AGREC 22037 B " 25. Refund payable on request by the successful tenderer ^: refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (OJ No L 236, 26. 8 . 1988 , p . 30) No L 260/4 Official Journal of the European Communities 20 . 9 . 88 LOT C 1 . Operation No (') : 488/88  Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient (9) : World Food Programme, via Cristoforo Colombo 426, 1-00145 Rome, telex 626675 &gt;WFPI 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Cuba 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) 0 (8) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1A1 and I.1.A.2) 8 . Total quantity : 5 000 tonnes 9. Number of lots : one 10 . Packaging and marking : 25 kilograms and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, - page 3 (under I.U.3 and I.1A4) Supplementary markings on packaging : 'ACCIÃ N N ° 488/88 / CUBA 0270200 / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / HABANA / ORIGIN : . . .' and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1A.4) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder must be carried out after the award of the supply 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 25 November to 17 December 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment : 9 to 31 December 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (OJ No L 236, 26. 8 . 1988, p . 30) 20 . 9.-88 Official Journal of the European Communities No L 260/5 LOT D 1 . Operation Nos (') : 825/88 to 827/88  Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145 Rome, telex 626675 WFP I 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : D 1 : Uganda ; D 2 : Tunisia ; D 3 : Nicaragua 6. Product to be mobilized : skimmed-milk powder 7 . Characteristics and quality of the goods (2) (6) Q (8) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under 1 . 1 .A. 1 and I.1.A.2) 8 . Total quantity : 3 563 tonnes 9 . Number of lots : one (in three parts : D 1 : 613 tonnes ; D2 : 150 tonnes ; D3 : 2 800 tonnes) 10 . Packaging and marking (24) : 25 kilograms to be delivered on pallets See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1.A.3 and I.1A.4) Supplementary markings on packaging : D 1 : 613 tonnes : ACTION No 825/88 / UGANDA 0332500 / ACTION OF THE WORLD FOOD PROGRAMME / MOMBASA IN TRANSIT TO UGANDA' D 2 : 150 tonnes : 'ACTION N0 826/88 / TUNISIE 0269200 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / TUNIS' D 3 : 2 800 tonnes : 'ACCIÃ N N ° 827/88 / NICARAGUA 0259302 / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / CORINTO' See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1.A.4) - 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder must be carried out after the award of the supply 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment : 10 November to 2 December 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment : 24 November to 16 December 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Bruxelles , telex AGREC 22037 B 25 . Refund payable on request by the successful tenderer (') : refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (OJ No L 236, 26 . 8 . 1988 , p . 30) No L 260/6 Official Journal of the European Communities 20 . 9 . 88 LOT E 1 . Operation No (') : 843/88  Commission Decision of 8 June 1988 2. Programme : 1988 3 . Recipient : Nicaragua 4. Representative of the recipient ( l0) : Sr. Francisco GuzmÃ ¡n, Ministerio de EconomÃ ­a, ENILAC, Contigua Restaurante los Gauchos, PO Box 4412, Managua, Nicaragua, tel . 24447, telex 1032 ENILAC 5. Place or country of destination : Nicaragua 6. Product to be mobilized : skimmed-milk powder 7 . Characteristics and quality of the goods (2) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.lAl and I.1.A.2) 8 . Total quantity : 2 000 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kilograms and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1A3 and I.1A4) Supplementary markings on packaging : 'ACCIÃ N No 843/88 / LECHE DESNATADA EN POLVO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A NICARAGUA' and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under 1 . 1 A4) 11 . Method of mobilization : the Community market  The manufacture of the skimmed-milk powder must be carried out after the award of the supply 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Corinto 16 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25 October to 16 November 1988 18 . Deadline for the supply : 23 December 1988 1 9 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment : 8 to 30 November 1988 (c) deadline for the supply : 6 January 1989 22. Amount of the tendering security : 20 EÃ CU/tonne 23 . Amount of the delivÃ ©ry security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire , Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer i5) : Refund applicable on 26 August 1 988 fixed by Regulation (EEC) No 2642/88 (OJ No L 236, 26. 8 . 1988 , p . 30) 20 . 9 . 88 Official Journal of the European Communities No L 260/7 LOT F 1 . Operation No ('): 682/88  Commission Decision of 3 July 1987 2. Programme : 1987 3 . Recipient : Somalia 4. Representative of the recipient ^): Ministry of Interior, Director General of Food Aid Department, PO Box 1524, Mogadishu, telex 715 SPC Somalia 5 . Place or country of destination : Somalia 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (2) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 600 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kilograms and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 6 (under I.l.B.4. and I.l.B.4.3) Supplementary markings on the packaging : 'ACTION No 682/88 / VITAMINIZED SPRAY MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF SOMALIA' See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Port of Mogadishu 1 6 . Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 October to 2 November 1988 18 . Deadline for the supply : 9 December 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24 October to 15 November 1988 (c) deadline for the supply : 23 December 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Riircan HP 1 nirlp nlimpntairÃ ­ » a 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B 25 . Refund payable on request by the successful tenderer O : Refund applicable on 26 August 1 988 fixed by Regulation (EEC) No 2642/88 (OJ Journal of the European Communities No L 236, 26. 8 . 1988 , p. 30) No L 260/8 Official Journal of the European Communities 20 . 9 . 88 LOT G 1 . Operation No ('): 231 /88  Commission Decision of 10 December 1986 2. Programme : 1986 3 . Recipient : Pakistan 4. Representative of the recipient (3) : Ministry of Health  Dr MA. Basit Khan , Assistant Project Director, World Food Programme, Block 47, Pak Sec, Karachi , Pakistan 5. Place or country of destination : Pakistan 6. Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (2) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 600 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kilograms and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5 (under I.1.B.4 and I.l.B.4.2) Supplementary markings on the packaging : 'ACTION No 231 /88 / VITAMINIZED SKIMMED MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.i.B.5) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Karachi 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 October to 2 November 1988 18 . Deadline for the supply : 9 December 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24 October to 15 November 1988 (c) deadline for the supply : 23 December 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the ) delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^: Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (OJ No L 236, 26 . 8 . 1988, p . 30) 20 . 9 . 88 Official Journal of the European Communities No L 260/9 LOT H 1 . Operation No (') : 687/88  Commission Decision of 19 May 1988 2. Programme : 1987 3 . Recipient (') : League of Red Cross and Red Crescent Societies , Logistic Service, PO Box 372, CH-121 1 Geneva 19, telex 22555 LPCS CH, tel . 34 55 80 4. Representative of the recipient (3) : Mr D. Prewitt, Head of Delegation, c/o The Sudanese Red Cres ­ cent, PO Box 235, Khartoum, tel . 72011-72877, telex 23006 LRCS SD 5. Place or country of destination : Sudan 6. Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (2) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 70 tonnes 9 . Number of lots : one 10 . Packaging and marking (") : 25 kilograms  in 20-foot containers and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5, (under I.1.B.4 and I.l.B.4.2) Supplementary markings on packaging : 'ACTION No 687/88 / Ã  red crescent with the points towards the right / VIT. SMP. / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF RED CROSS SOCIE ­ TIES / FOR FREE DISTRIBUTION / PORT SUDAN* and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Port Sudan 1 6 . Address of the warehouse and, if appropriate, port Ã ³f landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 . October to 2 November 1988 18 . Deadline for the supply : 9 December 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : ' (a) deadline for the submission of tenders : 17 ¡October 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24 October to 15 November 1988 (c) deadline for the supply : 23 December 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur Ã M . Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (5) : Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (OJ No L 236, 26. 8 . 1988 , p . 30) No L 260/ 10 Official Journal of the European Communities 20 . 9 . 88 LOT I 1 . Operation No (') : 489/88  Commission Decision of 19 March 1987 2. Programme : 1987 3 . Recipient : UNHCR 4. Representative of the recipient ^): UNHCR, Nico House, PO Box 2274, Blantyre , Malawi 5 . Place or country of destination : Malawi 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (2) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 150 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kilograms and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5 (under I.1.A.3 and I.l.B.4.2) Supplementary markings on packaging : 'ACTION No 489/88 / DSM VITAMINIZED / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNHCR ASSISTANCE PROGRAMME FOR REFUGEES IN MALAWI / FOR FREE DISTRIBUTION' and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) · 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply · 1 2 . Stage of supply : free at destination  Blantyre 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  1 6 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 October to 2 November 1988 18 . Deadline for the supply : 9 December 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment : 24 Oftober to 15 November 1988 (c) deadline for the supply : 23 December 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ( 5) : refund applicable on 26 August 1988 . fixed by Regulation (EEC) No 2642/88 (OJ No L 236, 26. 8 . 1988 , p . 30) 20 . 9 . 88 Official Journal of the European Communities No L 260/ 11 LOT K 1 . Operation No ('): 483/88  Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145 Rome, telex 626675 WFP I 4. Representative of the recipient (') : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Guyana 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) fl (") : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 60 tonnes 9 . Number of lots : one ) 10 . Packaging and marking : 25 kilograms and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 6 (I.1.B.4 and I.l.B.4.3) Supplementary markings on the packaging : 'ACTION No 483/88 / GUYANA 0261400 / GEORGETOWN / ACTION OF THE WORLD FOOD PROGRAMME' and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under 1.1 .B.5) 1 1 . Method of mobilization : the Community market  The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 1 2 . Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10 October to 2 November 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering ' 20 . Date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment : 24 October to 15 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, j BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi , B- 1 049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (5) : Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (Official Journal of the European Communities No L 236, of 26 August 1988 , p. 30) No L 260/ 12 Official Journal of the European Communities 20 . 9 . 88 i LOT L 1 . Operation No (') : 485/88  Commission Decisions of 15 April 1987 and 16 March 1988 2. Programme : 1987 : 40 tonnes ; 1988 : 37 tonnes 3 . Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145 Rome, telex 626675 WFP I 4. Representative of the recipient ^) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Guinea Bissau 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (z) (6) Q (8) : See list published in Official Journal of the European Communities No C 216 ' of 14 August 1987, page 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 77 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kilograms and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 6 (I.1.B.4 and I.l.B.4.3) Supplementary markings on the packaging : 'ACTION No 485/88 / GUINEA BISSAU 0225403 / ACTION OF THE WORLD FOOD PROGRAMME / BISSAU' and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10 October to 2 November 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment : 24 October to 15 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount J of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, , Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi , B- 1 049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (OJ No L 236, 26. 8 . 1988, p . 30) s Official Journal of the European Communities20 . 9 . 88 No L 260/ 13 LOT M 1 . Operation Nps ('): 245/88 and 246/88  Commission Decision of 16 March 1988 2 . Programme : 1988 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4 . Representative of the recipient (  ') ( l2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : Nicaragua 6. Product to be n^obilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (2) (6) (*) : see Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 490 tonnes 9 . Number of lots : one (in two parts : M 1 : 190 tonnes ; M 2 : 300 tonnes) 10 . Packaging and marking : 25 kilograms ; see list published in ' Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 6 (under I.1.B.4 and I.l.B.4.3) Supplementary markings on the packaging : M 1 : 190 tonnes 'ACCIÃ N N ° 245/88 / NICARAGUA / CEBEMO 89000 / CORINTO / DESTINADO A LA DISTRI ­ BUCIÃ N GRATUITA' M 2 : 300 tonnes 'ACCION N ° 246/88 / NICARAGUA / DIA / 81112 / CORINTO / DESTINADO A LA DISTRIBU ­ CIÃ N GRATUITA' and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market . The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 12 . No #C025,2# of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6 . Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 10 October to 2 November 1988 18 . Deadline for the supply :  1 9 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission , of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment : 19 October to 15 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 , rue de la Loi , · B- 1 049 Brussels ; . telex AGREC 22037 B 25 . Refund payable on request by the successful tenderer (5) : Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 , (OJ No L 236, 26 . 8 . 1988 , p. 30) No L 260/ 14 Official Journal of the European Communities 20 . 9 . 88 LOT N 1 . Operation No (') : 244/88  Commission Decision of 19 March 1987 2. Programme : 1987 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (3) ( 12) : see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : Nicaragua 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (&lt; ¢) (*) : see Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 210 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kilograms ; see list published in Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 6 (under I.1.B.4 and I.l.B.4.3) Supplementary markings on the packaging : 'ACCIÃ N N ° 244/87 / NICARAGUA / CEBEMO 79018 / CORINTO / DESTINADO A LA DISTRI ­ BUCIÃ N GRATUITA' and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 11 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must t be carried out after the award of the supply 12. Stage of supply : free at port of shipment' 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10 October to 2 November 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment : 24 October to 15 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (5) : Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (OJ No L 236, 26 . 8 . 1988 , p . 30) 20 . 9 . 88 Official Journal of the European Communities No L 260/ 15 LOT O 1 . Operation No (') : 789/88  Commission Decision of 19 November 1987 2. Programme : 1987 3 . Recipient : Grenada 4. Representative of the recipient (-') : Grenada Food and Nutrition Council , St. George's, Grenada, telex 3418 Minsinga, tel . 2126 5 . Place or country of destination : Grenada 6. Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under 5 (M.B.4 and I.l.B.4.2) 8 . Total quantity : 150 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kilograms and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5 ( I.1.B.4 and I.l.B.4.2) Supplementary markings on packaging : 'ACTION No 789/88 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO GRENADA' and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 11 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 1 2 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Port St . George's 16 . Address of the warehouse and, if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment, stage : 10 October to 2 November 1988 18 . Deadline for the supply : 9 December 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders (  ·) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24 October to 15 November 1988 (c) deadline for the supply : 23 December 1988 22 . Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Loi 120, bureau 7/58 , 200 , rue de la Loi , B- 1 049 Brussels , telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer f) : Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (OJ No L 236, 26 . 8 . 1988 , p . 30) No L 260/ 16 Official Journal of the European Communities 20 . 9 . 88 LOT P 1 . Operation Nos (') : 810/88 and 811 /88  Commission Decision of 16 March 1988 2 . Programme : 1988 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4 . Representative of the recipient (3) ( l2) ( M) : see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : PI : Lebanon ; P2 : Liberia 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality-of the goods (2) (6) (*) : see Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 720 tonnes 9 . Number of lots : one (in two parts : P 1 : 705 tonnes ; P 2 : 15 tonnes) 10 . Packaging and marking (B) ( l5) (23) : 25 kilograms in 20-foot containers arid see list published in Offi ­ cial Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 6 (under I.1.B.4 and I.l.B.4.3) Supplementary markings on the packaging : P 1 : 705 tonnes 'ACTION No 810/88 / LAIT EN POUDRE / LIBAN / CARITAS ALLEMAGNE / 80452 BEYROUTH / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE* P 2 : 15 tonnes 'ACTION No 811 /88 / MILK POWDER / LIBERIA / PROSALUS / 85501 / MONROVIA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market. The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 October to 7 November 1988 18 . Deadline for the supply :  1 9- Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment : 29 October to 20 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 , rue de la Loi , B- 1 049 Brussels ; telex AGRÃ C 22037 B 25 . Refund payable on request by the successful tenderer ( s) : Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (OJ No L 236, 26 . 8 . 1988 , p . 30) 20 . 9 . 88 Official Journal of the European Communities No L 260/ 17 LOT Q 1 . Operation No ('): 805/88  Commission Decision of 10 February 1988 2. Programme : 1987 3 . Recipient : Ethiopia 4. Representative of the recipient (J) ( 17) : Europe : Ambassade de l'Ethiopie, Blvd Saint-Michel 32, B-1040 Brussels, telex 62285 Ã Ã ¤Ã  BRU B ; Ethiopia .' Relief and Rehabilitation Commission (RRC), PO Box 3686, Addis Ababa, cable RÃ HAB, tel . 15 30 11 5 . Place or country of destination : Ethiopia 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 350 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kilograms ; see list published in Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 6 (under 1.1.13.4 and I.l.B.4.3) Supplementary markings on packaging : 'ACTION No 805/88 / MILK POWDER / FOOD AID OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO THE PEOPLE OF ETHIOPIA + month -I- year of shipping' ('*) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing ( l8) : Assab or Massawa 1 6 . Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 October to 2 November 1988 18 . Deadline for the supply : 9 December 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17. October 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24 October to 16 November 1988 (c) deadline for the supply : 23 December 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau' 7/58, 200, rue de la Loi , B- 1 049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer O : refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (OJ No L 236, 26. 8 . 1988 , p . 30) / No L 260/ 18 Official Journal of the European Communities 20 . 9 . 88 LOT R 1 . Operation No (') : 294/88  Commission Decision of 19 March 1987 2. Programme : 1987 3 . Recipient Q : UNHCR ' 4. Representative of the recipient (') : UNHCR, Nico House, PO Box 2274, Blantyre , Malawi 5 . Place or country of destination : Malawi 6 . Product to be mobilized : vitaminized · skimmed-milk powder 7. Characteristics and quality of the goods (2) : see list publshed in Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 110 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kilograms and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5 (under I.1.B.4 and I.l.B.4.2) Supplementary markings on packaging : 'ACTION No 294/88 / DSM VITAMINIZED / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNHCR / ASSISTANCE PROGRAMME FOR REFUGEES IN MALAWI / FOR FREE DISTRIBUTION / BLANTYRE' and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . ,Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 12. Stage of supply : free at destination  Blantyre 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 October to 2 November 1988 18 . Deadline for the supply : 9 December 1988 19 .. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment : 24 October to 15 November 1988 (c) deadline for the supply : 23 December 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend. BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (^ : refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (OJ No L 236, 26 . 8 . 1988 , p . 30) 20 . 9 . 88 Official Journal of the European Communities No L 260/ 19 LOT S 1 . Operation No (') : 161 /88  Commission Decision of 10 February 1986 2 . Programme : 1986 3 . Recipient : CICR, 17, avenue de la Paix, CH-1211 Geneva, telex 22269 CICR CH 4. Representative of the recipient ^): Oficina del CICR, c/o Cruz Roja HondureÃ ±a, 7a Calle la y 2a Avenidas, Apartado Postal 1265, ComayagÃ ¼ela DM, Honduras tel . 22 46 28 / 22 88 76, telex 1457 CRUZ RO H DelegaciÃ ³n del CICR, Apartado Postal 1265, Tegucigalpa, Honduras 5 . Place or country of destination : Honduras 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods 0 (8) (") (20) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 50 tonnes ; 9 . Number of lots : one 10 . Packaging and marking : 25 kilograms ; and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 6 (under I.1.B.4 and I.l.B.4.3) Supplementary markings on packaging : 'ACCIÃ N N ° 161 /88 / LECHE EN POLVO VITAMINADA / a red cross of 10 x 10 cm followed by / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market limited to Denmark, Ireland and Great Britain The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Puerto Cortes 16 . Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available the port of shipment where the supply is awarded at the port of shipment stage : 10 October to 2 November 1988 , 18 . Deadline for the supply : 9 December 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24 October to 15 November 1988 (c) deadline for the supply : 23 December 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend. BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer Q : Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (OJ No L 236, 26. 8 . 1988, p . 30) No L 260/20 Official Journal of the European Communities 20 . 9 . 88 x LOT T 1 . Operation No (') : 258/88  Commission Decision of 15 April 1987 2. Programme : 1988 3 . Recipient : Republic of Cape Verde 4. Representative of the recipient (3) : Empresa Publica de Abastecimento (EMPA) : PRAIA : CP 1 04, tel . 24 93 05, telex 54 EMPA CV, MINDELO : CP 148 , tel . 23 69/27 81 , telegrams EMPA-S. Vicente 5 . Place or country of destination : Republic of Cape Verde 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.l.B.l and I.1.B.3) 8 . Total quantity : 300 tonnes 9 . Number of lots : one (in two parts : T 1 : 200 tonnes ; T2 : 100 tonnes) 10 . Packaging and marking : one kilogram and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5 (under I.1.B.4 and I.l.B.4.1 ) Supplementary markings on packaging (2I ) : ¢ACCAO N ° 258/88 / LEITE / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA Ã REPÃ BLICA DE CABO VERDE' ' and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under 1.1 .B.5) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 1 2 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  ' 14. Port of landing specified by the recipient :  1 5. Port of landing : T 1 : Praia ; T 2 : Mindelo 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 October to 2 November 1988 18 . Deadline for the supply : 9 December 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24 October to 15 November 1988 (c) deadline for the supply : 23 December 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, i Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (OJ No L 236, 26. 8 . 1988, p . 30) 20 . 9 . 88 Official Journal of the European Communities No L 260/21 LOT U 1 . Operation Nds ('): 364/88 to 377/88  Commission Decision of 16 March 1988 2. Programme i 1988 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4 . Representative of the recipient (3) ( 12) : see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : see Annex II 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) (8) : see Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 3 220 tonnes 9 . Number of lots : one (in 14 parts, U 1 to U 14) 10 . Packaging and marking : 25 kilograms ; see list published in Official Journal of the European Communities No C 216 Ã ²f 14 August 1987, pages 4 and 6, (under I.1.B.4 and I.l.B.4.3) Supplementary markings on the packaging : See Annex II and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market. Part U 2 limited to Denmark, Ireland, Netherlands, France and Great Britain The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10 November to 2 December 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment : 24 November to 16 December 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^ : Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (OJ No L 236, 26. 8 . 1988, p. 30) Official Journal of the European CommunitiesNo L 260/22 20 . 9 . 88 LOT V 1 . Operation Nos ('): 383/88 to 399/88  Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (3) ( l2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) (8) (") : see Official Journal of the European Commu ­ nities No C 216 of 14 August 1987, page 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 4 315 tonnes  9 . Number of lots : one (in 17 parts, V 1 to V 17) 10 . Packaging and marking : 25 kilograms ; see list published in Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 6 (under I.1.B.4 and I.l.B.4.3) Supplementary markings on the packaging : See Annex II and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 25 November to 12 December 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment : 7 to 24 December 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne. 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^: Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (OJ No L 236, 26. 8 . 1988, p . 30) 20 . 9 . 88 Official Journal of the European Communities No L 260/23 LOT X 1 . Operation Nos (') : 918/88 to 923/88 v Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145 Rome, telex 626675 WFP I 4. Representative of the recipient ^) : see Official Journal of the European Communities No C 103 of 16 April 1987 &lt; 5 . Place or country of destination : Mali 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (2) (6) Q f) : See list published in Official JournaJ of the European Communities No C 216 of 14 August 1987, page 4 (under I.l.B.l and I.1.B.3) 8 . Total quantity : 237 tonnes 9 . Number of lots : one (in six parts : X 1 to X 6) 10 . Packaging and marking (24) : to be delivered on pallets ; 25 kilograms and see list published in Offi ­ cial Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 6 (under I.1.B.4 and I.l.B.4.3) Supplementary markings on packaging : see Annex II See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of the vitamins must be carried out after the award of the supply 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10 October to 2 November 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon f (b) period for making the goods available at the port of shipment : 24 October to 15 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Bruxelles , telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^: refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (OJ No L 236, 26. 8 . 1988 , p , 30) No L 260/24 Official Journal of the European Communities 20 . 9 . 88 LOT Y 1 . Operation Nos (') : 915/88 and 916/88  Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145 Rome, telex 626675 WFP I 4. Representative of the recipient ^): see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Y 1 : Gambia ; Y 2 : Bhutan 6. Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (2) (6) Ã ) (8) : See list published in Official Journal of the s European Communities No C 216 of 14 August 1987, page 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 59 tonnes 9. Number of lots : one (in two parts : Y 1 : 15 tonnes ; Y 2 : 44 tonnes) 10 . Packaging and marking : 25 kilograms and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 6 (under I.1.B.4 and I.l.B.4.3) Supplementary markings on packaging : Y 1 : 1 5 tonnes : 'ACTION No 915/88 / GAMBIA 0272901 / BANJUL / ACTION OF THE WORLD FOOD PROGRAMME' Y 2 : 44 tonnes : 'ACTION No 916/88 / BHUTAN 0211501 / CALCUTTA IN TRANSIT TO PHUNTSHOLING / ACTION OF THE WORLD FOOD PROGRAMME' and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of the vitamins must be carried out after the award of the supply 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10 October to 7 November 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering v 20 . Date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon - 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment : 24 October to 21 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi , B- 1 049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^: Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (OJ No L 236, 26 . 8 . 1988 , p . 30) 20 . 9 . 88 Official Journal of the European Communities No L 260/25 LOT Z 1 . Operation No ('): 917/88 - Commission Decision of 16 March 1988 s 2. Programme : 1988 3 . Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145 Rome, telex 626675 WFP I 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Niger 6. Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (2) (6) 0 (8) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 90 tonnes 9. Number of lots : one 10 . Packaging and marking : 25 kilograms and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 6 (under I.1.B.4 and I.l.B.4.3) Supplementary markings on packaging : 'ACTION N0 917/88 / NIGER 0357900 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / APAPA TRANSIT KEITA' and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 11 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of the vitamins must be carried out after the award of the supply 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10 Qctober to 2 November 1988 1 8 . Deadline for the supply : 19 . ProcÃ ©dure for determining the costs of supply : tendering 20 . Date of ekpiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment : 24 October to 15 November 1988 (c) deadline for the supply :  22.. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Vv Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^ : Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (OJ No L 236, 26. 8 . 1988 , p. 30) No L 260/26 Official Journal of the European Communities 20. 9 . 88 Notes : (') The operation number is to be quoted in all . correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecoper on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representatives at the time of delivery, a health certifi ­ cate . N Q Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (8) The successful tenderer shall give the beneficiaries' representatives at the time of delivery,' a certificate of origin. (') The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. ( 10) Commission delegate to be contacted by the successful tenderer : M. Luigi Boseli , EEC Delegate, Calle Orinoco, Las Mercedes, Apartado 67076, Las Americas 1061A, Caracas, Venezuela, tel . 91 51 33, telex 27298 COMEU VC, telefax 918876. (") Supply free at terminal , as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer :  should containers be used on an FCL/FCL or LCL/FCL basis, all costs of unloading and transporta ­ tion from the under hook stage up to the designated destuffing area via, if any, transit check shed area. The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient,  should containers be used on an LCL/LCL or FCL/LCL basis, all the costs of unloading and transpor ­ tation from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned Article 14 (5) (a), the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. C 2) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¼tz BV, Postbus 1438 , Blaak 1 6. NL-3000BK Rotterdam. ( 13) Shipment is to take place in 20-foot containers ; conditions FCL/LCL shippers-count-load and stowage (cls). (H) The successful tenderer has to submit to the recipient's agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the- invitation to tender. ( I5) The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (") The month of shipment must be marked on the bags in concise from (e.g. V. 85 for May 1985). 20 . 9 . 88 Official Journal of the European Communities No L 260/27 H The following should be included in the charter party : 'Food-aid consignment from the European Economic Community : since the freight charges do not include coordination or supervision costs, the US $ . 1,5 tax normally paid must not be applied in the case of this ship'. ( 18) The choice between the ports of Assab and Massawa remains open ; the decision as to which one has been chosen will be notified by the consignee not later than when the ship enters Ethiopian waters . (") At the request of the beneficiary, the successful tenderer shall deliver a certificate in Spanish, from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. (20) All certificates must be legalized by the Consulate of Honduras in the country of origin of the goods. (21 ) These inscriptions must also be on each of the 1 000-gram bags of skimmed-milk powder. (") Parts V 12 to V 17 : Radiation certificate legalized by a consulate of Sudan . Radiation certificate must indicate the amounts of caesium- 134 and - 137, and ;odine-131 . (23) Supply free-at-port-of-shipment, as provided for in Article 13 of Regulation (EEC) No 2200/87, implies that the following costs at the port of shipment shall be borne by the successful tenderer : Should containers be used on an FCL/FCL or FCL/LCL basis, all costs to the use of such containers, with the exception of rental costs, up to the terminal stage, including THC (terminal handling charges). Where, on the basis of the second subparagraph of point 2 of the aforementioned Article 13, the successful tenderer is responsible for loading the containers on board the vessel designated by the reci ­ pient, the refund of the costs within the meaning of the said provisions does not include the THC. Should containers be used on an LCL/FCL or LCL/LCL basis,. no costs ; the successful tenderer shall deliver the goods to the terminal at a stage where the stuffing of the containers can be immediately done at the recipient's expense. (24) Palletization of skimmed-milk powder : 25-kilogram bags to be supplied on a two-way double deck non-reversible pallet with protruding slats, as per design, of the following dimensions : 1 m X 1,2 m (approximately one-third of the underside of the pallet to consist of wood):  upper board : 22 mm thick,  bottom board : 22 mm thick,  blocks : 95 x 95. 40 bags to be placed onto the pallets, interlocked and shrinkwrapped with a plastic sheet of 150 µm thickness, with three external nylon straps in each direction to secure the unitload. No L 260/28 Official Journal of the European Communities 20 . 9 . 88 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem ( i ) (2) (3) (4) (5) (6) U 3 220 U1 : 15 Euronaid BrÃ ©sil AcÃ §Ã £o n? 364/88 / Leite em pÃ ³ / Brasil / OPEM / 84200 / BelÃ ©m / Donativo da Comunidade EconÃ ³mica Europeia / Destinado Ã distribuiÃ §Ã £o gratuita U2 : 150 Euronaid El Salvador AcciÃ ³n n0 365/88 / Leche en polvo / El Salvador / Cathwel / 80102 / San Salvador vÃ ­a Acajutla / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita U3 : 150 Euronaid Guatemala AcciÃ ³n n ° 366/88 / Leche en polvo / Guatemala / Cathwel / 80101 / Santo TomÃ ¡s de Castilla / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita U4 : 325 Euronaid Guatemala AcciÃ ³n n0 367/88 / Leche en polvo / Guatemala / Caritas BÃ ©lgica / 80241 / Guatemala City vÃ ­a Puerto Quetzal / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribu ­ ciÃ ³n gratuita U5 : 325 Euronaid Guatemala AcciÃ ³n n ° 368/88 / Leche en polvo / Guatemala / CÃ ¡ritas BÃ ©lgica / 80242 / Guatemala City vÃ ­a Puerto Quetzal / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribu ­ ciÃ ³n gratuita « - U6 : 325 Euronaid Guatemala AcciÃ ³n n ° 369/88 / Leche en polvo / Guatemala / CÃ ¡ritas BÃ ©lgica / 80244 / Guatemala City vÃ ­a Santo TomÃ ¡s de Castilla / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita ' U7 : 325 Euronaid Guatemala AcciÃ ³n n0 370/88 / Leche en polvo / Guatemala / CÃ ¡ritas BÃ ©lgica / 80245 / Guatemala City vÃ ­a Santo TomÃ ¡s de Castilla / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita ' U8 : 40 Euronaid Guatemala AcciÃ ³n n0 371 /88 / Leche en polvo / Guatemala / CAM / 82001 / Guatemala City vÃ ­a Santo TomÃ ¡s de Castilla / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribu ­ ciÃ ³n gratuita 20 . 9 . 88 Official Journal of the European Communities No L 260/29 ( 1 ) (2) (3) (4) (5) (6) U9 : 65 Euronaid Guatemala AcciÃ ³n n0 372/88 / Leche en polvo / Guatemala / CAM / 82002 / San Pedro de Carcha vÃ ­a Santo TomÃ ¡s de Castilla / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribu ­ ciÃ ³n gratuita U10 : 270 Euronaid Nicaragua AcciÃ ³n n0 373/88 / Leche en polvo / Nicaragua / Oxfam B / 80802 / Corinto / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita Uli : 465 Euronaid Nicaragua AcciÃ ³n n0 374/88 / Leche en polvo / Nicaragua / DIA / 81100 / Managua via Corinto / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Desti ­ nado a la distribuciÃ ³n gratuita U12 : 105 Euronaid Nicaragua AcciÃ ³n n0 375/88 / Leche en polvo / Nicaragua / DKW / 82301 / Corinto / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita U13 : 30 Euronaid Nicaragua AcciÃ ³n n0 376/88 / Leche en polvo / Nicaragua / DKW / 82302 / Managua vÃ ­a Corinto / Dona ­ ciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita U14 : 630 Euronaid Nicaragua AcciÃ ³n n0 377/88 / Leche en polvo / Nicaragua / Soso / 83900 / Juigalpa vÃ ­a Corinto / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Desti ­ nado a la distribuciÃ ³n gratuita v 4315 VI : 30 Euronaid Comores Action n0 383/88 / Lait en poudre / Comores / Caritas France / 80504 / Moroni / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite V2 : 15 Euronaid SÃ £o TomÃ © e Principe AcÃ §Ã £o n? 384/88 / Leite em pÃ ³ / SÃ £o TomÃ © e PrÃ ­ncipe / Caritas BÃ ©lgica / 80209 / Asunto via Porto de SÃ £o TomÃ © / Donativo da Comunidade EconÃ ³mica Europeia / Destinado Ã distribuiÃ §Ã £o gratuita V3 : 4 Euronaid Ethiopia Action No 385/88 / Milk powder / Ethiopia / Caritas Germany / 80458 / Asmara via Massawa / Gift of the European Economic Community / For free distribution V4 : 12 Euronaid Ethiopia Action No 386/88 / Milk powder / Ethiopia / Caritas Germany / 80459 / Addis Ababa via Assab / Gift of the European Economic Community / For free distribution I V5 : 59 Euronaid Ethiopia Action No 387/88 / Milk powder / Ethiopia / Caritas Germany / 80460 / Asmara via Massawa / Gift of the European Economic Community / For free distribution V6 : 15 Euronaid Ethiopia Action No 388/88 / Milk powder / Ethiopia / DKW / 82300 / Addis Ababa via Assab / Gift of the European Economic Community / For free distribution V7 : 500 Euronaid Ethiopia Action No 389/88 / Milk powder / Ethiopia / LWF / 85100 / Assab / Gift of the European Economic Community / For free distribution V8 : 735 Euronaid Ethiopia Action No 390/88 / Milk powder / Ethiopia / WVB / 85300 / Kombolcha via Assab / Gift of the European Economic Community / For free distribution No L 260/30 Official Journal of the European Communities 20 . 9. 88 0 ) (2) (3) (4) (5) (6) V9 : 500 Euronaid Ethiopia Action No 391 /88 / Milk powder / Ethiopia / WVB / 85304 / Kombolcha via Assab / Gift of the European Economic Community / For free distribution V10 : 150 Euronaid Ethiopia Action No 392/88 / Milk powder / Ethiopia / Concern / 85400 / Assab / Gift of the European Economic Community / For free distribution VI 1 : 30 Euronaid Ethiopia Action No 393/88 / Milk powder / Ethiopia / Prosalus / 85500 / Assab / Gift of the European Economic Community / For free distribution ¢ V12 : 120 Euronaid Sudan Action No 394/88 / Milk powder / Sudan / Caritas Italiana / 80616 / El Obeid via Port Sudan / Gift of the European Economic Community / For free distribution ¢ V13 : 60 Euronaid Sudan Action No 395/88 / Milk powder / Sudan / Caritas Italiana / 80617 / Khartoum via Port Sudan / Gift of the European Economic Community / For free distribution Vl4 : 375 Euronaid Sudan 396/88 / Sudan / Oxfam B / 80803 / Port Sudan V15 : 1 065 Euronaid Sudan 397/88 / Sudan / Oxfam UK / 80904 / Port Sudan VI 6 : 630 Euronaid Sudan 398/88 / Sudan / DIA / 81101 / Port Sudan V17 : 15 Euronaid Sudan Action No 399/88 / Milk powder / Sudan / DKW / 82305 / Khartoum via Port Sudan / Gift of the European Economic Community / For free distribution X 237 XI : 59 WFP Mali Action n ° 918/88 / Mali 0223103 / Action du programme alimentaire mondial / Dakar transit Bamako X2 : 18 WFP Mali Action n ° 919/88 / Mali 0223103 / Action du programme alimentaire mondial / Dakar transit Kayes X3 : 40 WFP Mali Action n ° 920/88 / Mali 0223103 / Action du programme alimentaire mondial / Abidjan transit Mopti X4 : 40 WFP Mali Action n ° 921 /88 / Mali 0223103 / Action du programme alimentaire mondial / Abidjan transit Segou X5 : 40 WFP Mali Action n ° 922/88 / Mali 0223103 / Action du programme alimentaire mondial / Abidjan transit Gao X6 : 40 WFP Mali Action n ° 923/88 / Mali 0223103 / Action du programme alimentaire mondial / Abidjan transit Tombouctou